Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11-15, 17 are allowable over the prior art of record: the closest prior art of record (Bergman et al. U.S. patent application publication 20170134517) does not teach or suggest in detail "receiving, by the primary storage device via the network interface, a plurality of content items responsive to respective requests from clients; distributing, via the network interface, the plurality of content items from the primary storage device to clients responsive to the respective requests from the clients; generating, by the processor, a worthiness value for each content item of the plurality of content items, wherein the worthiness value is indicative of a value for writing the respective content item to the primary storage device compared to other content items of the plurality of content items, and the worthiness value is based on a combination of at least frequency of request, rate of request, and number of times of request for the respective content item; generating, by the processor, a dynamic priority list for the content items based on the respective requests from the clients over time, based on the generated worthiness values, and based on respective costs of writing the content items to the secondary storage device, wherein the respective costs is based on at least expected degradation of the secondary storage device as a result of writing the content items to the secondary storage device; writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device" in combination with all the elements of the independent claim as argued by the Applicant.
Bergman teaches the method involves receiving content into a data storage system. The content for storage is transferred in a first storage space by retaining the portions in the first storage space and removing all content from the first storage space. Portions of the content that exceed a popularity threshold is determined based on end user requests of the content by removing from the first storage space a portion of the content which does not exceed the popularity threshold content. The portions of the content are transferred for storage in a second storage space.. Whereas, stated above, Applicant's claimed invention states "receiving, by the primary storage device via the network interface, a plurality of content items responsive to respective requests from clients; distributing, via the network interface, the plurality of content items from the primary storage device to clients responsive to the respective requests from the clients; generating, by the processor, a worthiness value for each content item of the plurality of content items, wherein the worthiness value is indicative of a value for writing the respective content item to the primary storage device compared to other content items of the plurality of content items, and the worthiness value is based on a combination of at least frequency of request, rate of request, and number of times of request for the respective content item; generating, by the processor, a dynamic priority list for the content items based on the respective requests from the clients over time, based on the generated worthiness values, and based on respective costs of writing the content items to the secondary storage device, wherein the respective costs is based on at least expected degradation of the secondary storage device as a result of writing the content items to the secondary storage device; writing, by the processor based on the dynamic priority list, only a subset of the content items to the secondary storage device". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444